Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered March 5, 2004, convicting defendant, upon his plea of guilty, of three counts of robbery in the first degree, and sentencing him to concurrent terms of 10 years, unanimously affirmed.
Regardless of the validity or applicability of defendant’s waiver of his right to appeal, we conclude that the court properly exercised its discretion in denying youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), given defendant’s serious and repeated crimes. Concur—Tom, J.E, Marlow, Sullivan, McGuire and Malone, JJ.